DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e). The provisional application being filed 09/04/2017, as Application No. 62/553,967.

Information Disclosure Statement
The information disclosure statements filed 10/12/2021 and 12/01/2021 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

Terminal Disclaimer
The terminal disclaimer filed on 09/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,096,276 has been reviewed and is accepted. The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Enoch Peavey on 09/07/2022.
Independent claim 1 amended to include the limitation “the stretchable wiring has a tensile modulus at 25°C room temperature of 0.5 MPa to 0.5 GPa”. See below.

Proposed Examiner’s Amendment for Application 17/371,955
1. (Currently Amended) A stretchable circuit board comprising a stretchable base material, a stretchable wiring, and a land part that is in contact with the stretchable base material, wherein
the land part is formed of a patterned metal foil, or a printed product of an electroconductive ink containing metal particles, [[and]]
the stretchable base material has a tensile modulus at 25°C room temperature of 0.5 MPa to 0.5 GPa, and
the stretchable wiring has a tensile modulus at 25°C room temperature of 0.5 MPa to 0.5 GPa.

Allowable Subject Matter
Claims 1-14 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A stretchable circuit board comprising a stretchable base material, a stretchable wiring, and a land part that is in contact with the stretchable base material, wherein the land part is formed of a patterned metal foil, or a printed product of an electroconductive ink containing metal particles, the stretchable base material has a tensile modulus at 25°C room temperature of 0.5 MPa to 0.5 GPa, and the stretchable wiring has a tensile modulus at 25°C room temperature of 0.5 MPa to 0.5 GPa.
          Therefore, claim 1 and its dependent claims 2-14 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847